Citation Nr: 0613337	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  97-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for ulcers.

2.  Entitlement to service connection for arthritis of 
multiple joints, to include the shoulders, wrists, hands, 
hips, knees, and ankles.

3.  What evaluation is warranted for osteoarthritic changes 
of the spine for the period from July 31, 1996 to September 
25, 2003?

4.  What evaluation is warranted for osteoarthritic changes 
of the spine for the period from September 26, 2003?

5.  What evaluation is warranted for pulmonary sarcoidosis 
with exercise-induced asthma from July 31, 1996?




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1996 and December 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The Board remanded this 
case in June 1999 and July 2001 for further development.

The October 1996 rating decision granted service connection 
for osteoarthritis of the spine, effective July 31, 1996.  
The veteran perfected her appeal of the initial rating 
assigned that disability.  On September 26, 2003, during the 
pendency of this appeal, VA amended the criteria for rating 
disorders of the spine.  As will be discussed in further 
detail at a later point, while there is sufficient evidence 
to assign an appropriate disability rating for the period 
prior to September 26, 2003, there is no medical evidence on 
file for the period from September 26, 2003, which addresses 
the severity of her disorder.  The Board has accordingly re-
characterized the spinal osteoarthritis issue as reflected on 
the title page of this action.

Although the issues of entitlement to service connection for 
allergies, cysts of both wrists, and eye disability were 
developed for appellate review, service connection for the 
above disorders was granted in a July 2005 rating decision.  
Those issues are consequently no longer before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (1997).
. 
The record discloses that an April 2002 VA examiner concluded 
the veteran had gastroesophageal reflux disease which likely 
was etiologically related to service.  The Board will 
accordingly refer the issue of entitlement to service 
connection for gastroesophageal reflux disease to the RO for 
appropriate action.

The issue of entitlement to service connection for arthritis 
of multiple joints, the issue regarding what evaluation is 
warranted for osteoarthritis of the spine for the period from 
September 26, 2003, and the issue regarding what evaluation 
is warranted for pulmonary sarcoidosis with exercise-induced 
asthma from July 31, 1996, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have ulcers, or any residuals 
thereof.

2.  For the period from July 31, 1996, to September 25, 2003, 
the veteran's osteoarthritis of the cervical spine was 
manifested by degenerative arthritis, with objective evidence 
of no more than a slight limitation of motion and no 
significant functional impairment.

3.  For the period from July 31, 1996, to September 25, 2003, 
the veteran's osteoarthritis of the lumbar spine was 
manifested by degenerative arthritis, with objective evidence 
of no more than a moderate limitation of motion.

4.  For the period from July 31, 1996, to September 25, 2003, 
the veteran's osteoarthritis of the thoracic spine was 
manifested by degenerative arthritis, with objective evidence 
of no more than a moderate limitation of motion 


CONCLUSIONS OF LAW

1.  The veteran does not have ulcers, or residuals thereof, 
which are the result of a disease or injury incurred in or 
aggravated by active duty, or which are due to a service 
connected disorder; and ulcers may not be presumed to have 
been so incurred in-service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).

2.  For the period from July 31, 1996 to September 25, 2003, 
the criteria for separate 10 percent evaluations for 
arthritis of the cervical and thoracic spine regions were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290, 
5291 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.31, 4.40, 4.45 (2005).

3.  For the period from July 31, 1996 to September 25, 2003, 
the criteria for a separate 20 percent evaluation for 
arthritis of the lumbar spine region was met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292, 5295 (2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that she should submit all 
pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a September 1998 
supplemental statement of the case and a November 2004 
generally fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in her possession.  In 
November 2004 the appellant reported that she had no further 
information or evidence to submit.  

The November 2004 notice did not address the criteria for 
establishing service connection on a secondary basis.  The 
correspondence provided did, however, state that to 
substantiate a claim for service connection there must be 
competent evidence of a current disability.  As will be 
discussed in further detail below, there is no competent 
evidence of a current ulcer disorder, a fact which is outcome 
determinative.  The Board accordingly finds that she has not 
been prejudiced by the failure to specifically advise her in 
the November 2004 correspondence of what information and 
evidence is necessary to substantiate her claim on a 
secondary service connection basis.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, on March 3, 2006.  Therein, 
the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for an ulcer disorder.  Despite the 
failure to provide on these latter two elements, the 
veteran is not prejudiced by proceeding to issue a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Simply put, 
because the preponderance of the evidence is against the 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Regarding the duty to assist the Board finds that VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  She was examined in connection with 
the claims at issue in October 1996, July 1997, April 2002 
and May 2002.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  

In this case, the veteran did not receive any VCAA notice 
until well after she perfected her appeals.  The record 
reflects, however, that she was advised of the information 
and evidence necessary to substantiate her claims in the 
September 1998 supplemental statement of the case, and the 
February 1999 statement of the case.  Specifically, the 
September 1998 supplemental statement of the case advised her 
of the criteria for establishing a higher rating for the 
spine disorder, and the February 1999 statement of the case 
advised her that to substantiate the claim for service 
connection, there must, at a minimum, be competent evidence 
of a current disability.  The Board also notes that following 
the November 2004 VCAA notice, her claims were readjudicated 
in a July 2005 rating decision and July 2005 supplemental 
statement of the case.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the rating decisions from which the current appeal originates 
did not affect the essential fairness of the adjudications.  
The prior adjudications were not prejudicial to the 
appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard.  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



I.  Service connection

Factual background

Service medical records document treatment for 
gastrointestinal complaints beginning in 1985 that were 
initially diagnosed as gastritis and rule out peptic ulcer 
disease; she was prescribed Tagamet.  An April 1985 upper 
gastrointestinal series was normal.  In April 1986 and 1987, 
the veteran underwent further upper gastrointestinal series 
to rule out an ulcer.  Those tests were negative.  

Her dyspeptic complaints continued, and in September 1990 she 
was diagnosed with possible peptic ulcer disease or possible 
steroid-induced ulcer.  She was prescribed Zantac in 1991, 
and was also diagnosed with a questionable duodenal ulcer.  
In 1993, her complaints of diarrhea, nausea and vomiting were 
attributed to a reaction to medication.  In April 1996, she 
was diagnosed by clinical examination with intermittent 
dyspepsia and rule out peptic ulcer.

VA treatment records on file for October 1996 to February 
2002 show that in January 1997 she reported experiencing 
epigastric pain since 1985.  Her treating clinician ordered 
testing to rule out peptic ulcer disease.  Diagnostic studies 
in January and February 1997, including a barium swallow and 
small bowel follow through, were negative for evidence of an 
ulcer, or for any abnormalities other than small 
gastroesophageal reflux.  She was nevertheless considered at 
risk for peptic ulcer disease based on her use of 
nonsteroidal anti-inflammatory medications (NSAIDS).  The 
treatment reports note a history of gastroesophageal reflux 
disease (GERD) and gastritis, and diagnostic testing in July 
1997 showed mild antritis.  A March 1999 entry notes that she 
was unable to tolerate NSAIDS because of gastrointestinal 
upset.  A December 2000 entry indicates that Ibuprofen tended 
to upset her stomach, but that she did not report any 
gastrointestinal bleeding.

The veteran attended a hearing at the RO in April 1997, where 
she testified that the Prednisone she previously used in the 
treatment of sarcoidosis had caused an ulcer.

The veteran attended a VA examination in July 1997.  She 
reported using medication for a stomach ulcer.  She indicated 
that a recent endoscopy had been negative for evidence of an 
ulcer.  The examiner noted that recent diagnostic studies 
were negative for any gastrointestinal abnormalities, other 
than mild gastroesophageal reflux disease.  The examiner 
diagnosed a history of intermittent epigastric pain, with 
normal diagnostic studies except for mild antritis and GERD.  
He noted that the veteran did not have a stomach ulcer, and 
that the etiology of the antritis noted in January 1997 was 
unclear.

At an April 2002 VA examination, the veteran reported a 
history of GERD, and indicated that she used Zantac for 
peptic ulcer disease.  She denied any history of upper 
gastrointestinal bleeding.  The examiner reviewed the 
diagnostic studies on file and concluded that the veteran had 
no evidence of ulcer disease.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of peptic ulcers may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

In this case, service medical records show that while the 
veteran was evaluated on several occasions to rule out peptic 
ulcer disease, diagnostic studies consistently demonstrated 
the absence of ulcers.

Moreover, there is no post-service medical diagnosis of 
peptic ulcer disease or ulcers.  The records instead show 
other gastrointestinal disorders such as GERD and antritis, 
with diagnostic studies consistently showing the absence of 
any ulcers.  The July 1997 and April 2002 examiners concluded 
that the veteran did not have ulcers.  Although she reported 
to her examining physicians that she was on medication for 
ulcers, none of the examiners found evidence of ulcer 
disease.  Evidence which is simply unenhanced information 
recorded by a medical examiner does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  
 
In short, there is no post-service medical evidence of ulcers 
or of peptic ulcer disease.  The only evidence supportive of 
the veteran's claim consists of her statements and her RO 
hearing testimony.  As a layperson, however, her statements 
and testimony as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

In sum, there is no competent evidence of ulcers or of any 
peptic ulcer disease.  Without competent evidence 
demonstrating a current ulcer disorder, or residuals thereof, 
the benefit sought on appeal cannot be granted.  Rabideau.  
The claim is denied.  38 U.S.C.A. § 5107.

II.  Evaluation of the spine

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the osteoarthritic changes of the spine, and the Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

In every instance where the schedule does not provide a zero 
percent rating under a diagnostic code, a zero percent rating 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

Factual background

Service connection for osteoarthritic changes of the spine 
was granted in October 1996; the disorder was evaluated as 10 
percent disabling effective July 31, 1996.  In July 2005 the 
RO increased the evaluation assigned the disorder to 20 
percent, effective July 31, 1996.

Service medical records document complaints of neck stiffness 
and occasionally radiating pain, as well as complaints of mid 
and low back pain with tenderness.  Lumbar degenerative 
changes were presented in service.  

The veteran attended a VA examination in October 1996.  She 
complained of constant neck and lower back pain, aggravated 
by inactivity and by prolonged sitting and standing.  On 
physical examination she demonstrated a full range of 
cervical motion, with tenderness on rotation and flexion.  
She complained of paraspinal tenderness over the thoracic 
spine, without spasm.  She was able to forward flex her 
lumbar spine to 50 degrees; extend the spine to 20 degrees; 
laterally flex to 25 degrees, bilaterally; and rotate the 
spine to 50 degrees, bilaterally.  Neurological examination 
was negative for any abnormalities, and nerve conduction and 
electromyography studies were normal.  X-ray studies showed 
minimal osteoarthritis in the cervical, thoracic and 
lumbosacral spine.

On file are VA medical records for October 1996 to February 
2002.  While the records document complaints of radiating 
cervical pain; physical examination showed full range of 
motion with muscle spasms present.  The records show that she 
exhibited thoracic tenderness, and that she complained of 
lower back pain.  X-ray studies showed minimal degenerative 
changes of the cervical, thoracic and lumbar spine.

At her April 1997 hearing, the veteran testified that she 
experienced constant back pain in every spinal segment.

When examined by VA in July 1997, the veteran reported 
experiencing constant neck and back pain, aggravated by 
bending or lifting activities, and by prolonged sitting or 
standing.  She demonstrated full range of cervical motion, 
with complaints of pain.  Lumbar motion testing disclosed 
forward flexion to 50 degrees; extension to 20 degrees; 
lateral flexion to 20 degrees, bilaterally; and rotation to 
50 degrees, bilaterally.  X-ray studies showed minimal 
degenerative changes affecting the cervical, thoracic and 
lumbar spine.  She was diagnosed with chronic back pain and 
rheumatoid arthritis.

In a January 1999 statement, a VA physician indicated that 
the veteran's arthritis was degenerative, rather than 
inflammatory, in nature.

The veteran attended a VA examination in May 2002.  She 
complained of neck pain and back spasm, which she reported 
was worse with activity.  Physical examination showed good 
cervical muscle tone.  Cervical motion testing disclosed 
flexion to 20 degrees; extension to 15 degrees; lateral 
flexion to 10 degrees with pain; and bilateral rotation to 30 
degrees with pain.  She demonstrated no associated 
incoordination or weakness.  The examiner indicated that he 
could not assess any additional functional loss present 
during flare ups without engaging in speculation.  No upper 
extremity neurological deficiencies were evident.

Examination of the thoracic spine revealed the absence of any 
spasm, weakness, incoordination, fatigue or pain.  
Examination of the lumbar spine showed the presence of good 
muscle tone with normal lordosis and no spasm.  She was able 
to forward flex to 45 degrees with pain at the end of motion; 
extend to 20 degrees with pain at the end of motion; 
laterally flex to 10 degrees, bilaterally, with pain; and 
rotate to 10 degrees, bilaterally, with pain.  The examiner 
noted the absence of any incoordination, weakness, or 
fatigue.  He indicated that he could not assess any 
additional functional loss present during flare ups.  The 
examiner found no evidence of neurological deficit in the 
lower extremities.  The examiner concluded that the veteran's 
arthritis was degenerative in nature, and not representative 
of an inflammatory process.  

On file are records from the Social Security Administration 
showing that the veteran was denied benefits from that 
agency.  

Analysis

The RO evaluated the veteran's osteoarthritis of the spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, with an 
assigned 20 percent evaluation for the period from July 31, 
1996.  The 20 percent rating is based on X-ray evidence of 
involvement of two or more major joints.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003. 

Prior to September 26, 2003, a 10 percent rating was 
appropriate for a slight limitation of lumbar spine motion, a 
20 percent rating was appropriate for a moderate limitation 
of lumbar spine motion, and a 40 percent rating was 
appropriate for a severe limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 10 percent evaluation was warranted for a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating was warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, and a unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
rating was appropriate for a severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Prior to September 26, 2003, a 10 percent rating was 
appropriate for a slight limitation of cervical spine motion, 
a 20 percent rating was appropriate for a moderate limitation 
of cervical spine motion, and a 40 percent rating was 
appropriate for a severe limitation of cervical spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Prior to September 26, 2003, a noncompensable rating was 
warranted for a slight limitation of dorsal (thoracic) spine 
motion, and a 10 percent rating was appropriate for a 
moderate or severe limitation of dorsal motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2003).

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were amended.  In light 
of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Board may only apply the old criteria for rating spine 
disorders to that period pre-dating the effective date of the 
change in criteria.  Although the Board is remanding that 
portion of this claim for VA examination to assess the 
current severity of the disorder, the Board points out that 
any evidence generated in response is not pertinent to the 
proper evaluation of the disorder for the period ending on 
September 25, 2003.  See VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 
(2000).

The evidence on file for the period prior to September 26, 
2003, shows that the veteran has arthritis affecting each of 
her cervical, thoracic and lumbar spine regions.  In 
addition, she has demonstrated occasional pain and spasm in 
each spinal segment.  In Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), the Court held that read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (pertaining to 
painful motion) require that painful motion of a major joint 
or groups caused by degenerative arthritis (where the 
arthritis is established by X-ray) is deemed to be limited 
motion and entitled to a minimum 10 percent rating per joint, 
even in the absence of actual limitation of motion.  Given 
the X-ray evidence of arthritis affecting each of the 
cervical, thoracic, and lumbar spine regions, and given that 
the veteran has demonstrated painful motion in each segment, 
the Board concludes that her cervical spine, thoracic spine, 
and lumbar spine arthritis should be separately rated, with 
at least a 10 percent rating assigned to each segment.

With respect to whether a rating in excess of 10 percent is 
warranted for cervical arthritis, the record shows that 
despite demonstrated painful motion and spasm, she retained 
full to nearly full range of neck motion, without any 
identified functional loss.  The May 2002 examiner concluded 
that there was no weakness or incoordination associated with 
the cervical spine arthritis, and could not comment on any 
additional functional loss.  Given the absence of more than a 
slight diminishment of neck motion even when pain is 
considered, the Board concludes that the limitation of 
cervical motion is most accurately described as slight, 
rather than moderate, in nature.  A rating in excess of 10 
percent for osteoarthritis of the cervical spine is therefore 
not warranted under Diagnostic Code 5290.

As to her thoracic osteoarthritis, a 10 percent was the 
maximum rating assignable for a limitation of thoracic 
motion.  There is no suggestion that the dorsal spine is 
ankylosed, hence, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5288 (2003) are not for application.  

With respect to whether a rating in excess of 10 percent is 
warranted for lumbar arthritis, the record shows that pain 
clearly limited motion in that segment of the spine.  
Further, flexion was limited to at least 45 degrees, 
extension to 20 degrees, laterally flexion to at least 10 
degrees, and rotation to at least 10 degrees.  While the May 
2002 examiner concluded that there was no evidence of any 
lower back weakness, fatigue, or incoordination, and that he 
could not assess any additional functional loss, in the 
Board's opinion the disability due to the veteran's 
limitation of lumbar motion during the term in question is 
most accurately described as moderate, rather than severe, in 
nature.  

With respect to the lumbar spine the Board notes further that 
there was no evidence during the pertinent period of a 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Hence, a 40 percent evaluation was not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board notes that inasmuch as the veteran has not been 
diagnosed with an intervertebral disc syndrome or found to 
have any neurological deficit associated with her service-
connected osteoarthritis of the cervical, thoracic or lumbar 
spine, the diagnostic code relating to intervertebral disc 
syndrome is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The Board also notes that, given the conclusion of the May 
2002 VA examiner that the veteran's arthritis is 
degenerative, rather than inflammatory, in nature, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5002 are not 
for application.
 
In short, for the period from July 31, 1996, to September 25, 
2003, the record shows that she has arthritis and painful 
motion in his cervical, thoracic, and lumbar spines, but that 
she has not more than a slight limitation of cervical motion, 
and not more than a moderate limitation of thoracic and 
lumbar motion.  There is no evidence of any significant 
functional loss in any segment.  In light of the above, the 
Board finds that the veteran is entitled to separate 
evaluations of not more than 10 percent for arthritis 
affecting her cervical and thoracic spine regions, and not 
more than a 20 percent rating for her lumbar region, for the 
period from July 31, 1996 to September 25, 2003.
 
The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran sought disability benefits from the SSA in part 
based on her back disorder because she was not able to 
perform duties expected of a soldier.  She has not, however, 
claimed that her back disorders have interfered with her 
post-service employability notwithstanding her self raised 
question whether an employer would hire her.  Nor is there 
otherwise evidence suggesting marked interference with 
employment.  

Additionally, the current evidence of record does not reflect 
frequent periods of hospitalization because of the back 
disorders, or indicate that the manifestations of the 
disabilities are unusual or exceptional.  The evidence 
instead shows that the manifestations of the disabilities are 
those contemplated by the schedular criteria, and there 
simply is no indication in the record that the average 
industrial impairment resulting from the disorders would be 
in excess of that contemplated by the assigned evaluation.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting entitlement 
to service connection for osteoarthritis of the spine, 
assigned an effective date for service connection of July 31, 
1996.  The Board has reviewed the evidence of record, but 
concludes that the ratings assigned above have remained as 
assigned for each respective segment for the period from July 
31, 1996 to September 25, 2003.  Fenderson.  The Board points 
out that the separate ratings assigned for the segment of the 
spine arthritis exceed the maximum 20 percent rating she 
could be assigned under Diagnostic Code 5003 for her 
disability as a whole.  See 38 C.F.R. § 4.25 (2005).


ORDER

Entitlement to service connection for ulcers is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent evaluation for 
cervical arthritis, to a 10 percent evaluation for thoracic 
arthritis, and to a 20 percent evaluation for lumbar 
arthritis, for the period from July 31, 1996 to September 25, 
2003, is granted.




REMAND

As noted, there is no medical evidence on file addressing the 
severity of the osteoarthritis of the spine for the period 
since September 26, 2003.  Consequently, further VA 
examination of the veteran is required prior to addressing 
the proper evaluation assignable for the spinal disorder.

The veteran contends that she has a form of arthritis 
affecting multiple joints which is related either to service, 
or to her service-connected pulmonary sarcoidosis.  She 
further disagrees with the initial ratings assigned her 
service-connected pulmonary sarcoidosis with exercise-induced 
asthma.

Turning first to the claim for service connection, service 
medical records document complaints of pain affecting her 
wrists, hands, knees, ankles, shoulders, and pelvis.  X-ray 
studies and bone scans in service were negative for 
arthritis.  

Following service, in October 1996, X-ray studies of the 
knees, ankles, feet, and wrists were negative for arthritis.  
The left hip showed minimal degenerative changes.  In 
contrast, a December 1998 bone scan study showed evidence of 
degenerative changes in the right acromioclavicular joint, 
right sternoclaviclar joint, the ankles, and the toes.  
Laboratory testing showed that she had a negative rheumatoid 
factor and negative anti-nuclear antibodies (ANA).  

In a January 1999 statement, a VA physician indicated that 
the veteran had arthritis in the shoulder, wrists, ankles and 
toes was degenerative, rather than inflammatory, in nature.  
He indicated that it was unclear whether the arthritis may be 
related to sarcoidosis.  

The Board remanded the case in July 2001 for the RO to 
schedule the veteran for a VA examination.  The examiner was 
instructed, with respect to any arthritis, to provide an 
opinion addressing whether it was at least as likely as not 
that the arthritis was either secondary to service-connected 
sarcoidosis, or otherwise related to service.

The veteran thereafter attended a VA examination in May 2002.  
X-ray studies showed no arthritis in the ankles, knees, 
wrists, hands, or hips, but did show arthritis in the 
acromioclavicular joints.  The examiner noted that the 
December 1998 bone scan suggested the presence of 
degenerative changes.  The examiner diagnosed subjective 
complaints of pain in the joints, with minimal evidence of 
degenerative changes in the shoulders.  He went on to note 
that the bone scan appeared to show other joints were also 
affected by arthritis.  He concluded that the subtle joint 
changes were degenerative in nature, and not connected with a 
history of sarcoidosis.  He also concluded that the changes 
were not an inflammation process.  Unfortunately, the 
examiner did not specifically address whether any arthritis 
was otherwise related to service.  

Given that the May 2002 examiner provided arguably 
conflicting information concerning whether arthritis is 
present, and did not provide the requested opinion as to 
whether any current arthritis is etiologically related to 
service, the Board finds that further VA examination is 
required.

Further, the Board must point out that despite the addition 
to the record of voluminous medical evidence following the 
July 2001 remand (including the May 2002 examination report), 
the RO did not issue a supplemental statement of the case 
with respect to the claim of entitlement to service 
connection for multiple joint arthritis.  38 C.F.R. § 19.31 
(2005).

Turning to the sarcoidosis issue, service connection for 
pulmonary sarcoidosis with exercise-induced asthma was 
granted in October 1996, and assigned a 10 percent 
evaluation.  The evaluation was shortly thereafter increased 
to 30 percent.  In a July 2005 rating decision, the RO 
determined that separate evaluations were warranted for the 
veteran's pulmonary sarcoidosis and asthma on the explanation 
that rating the two disorders involved application of non-
overlapping criteria.  The RO accordingly "granted" service 
connection for bronchial asthma, with an assigned rating of 
30 percent effective April 30, 2002, and reduced the 
evaluation assigned the pulmonary sarcoidosis to zero 
percent, effective April 30, 2002.

The RO's action in granting separate evaluations for 
pulmonary sarcoidosis and bronchial asthma is prohibited by 
38 C.F.R. § 4.96 (2005).  The regulation provides that:

Ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will 
not be combined with each other... A single 
rating will be assigned under the 
diagnostic code which reflects the 
predominant disability with elevation to 
the next higher evaluation where the 
severity of the overall disability 
warranted such elevation.

The Board notes that the rating criteria for pulmonary 
sarcoidosis and bronchial asthma do overlap to an extent, 
particularly if the pulmonary sarcoidosis is rated under 
Diagnostic Code 6600.  See 38 C.F.R. § 4.97, Diagnostic Code 
6846. 

In short, the RO's action in assigning separate evaluations 
for pulmonary sarcoidosis and bronchial asthma is not 
permitted under the law.  Hence, further procedural action by 
the RO is required in order to safeguard the veteran's due 
process rights.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2. The RO must issue a rating decision 
which corrects the July 2005 rating 
decision, to the extent that the July 
2005 rating decision granted separate 
ratings for the veteran's pulmonary 
sarcoidosis and bronchial asthma in 
violation of 38 C.F.R. § 4.96.  The RO 
should advise the veteran of any rating 
decision issued pursuant to this 
paragraph.

3.  The RO should advise the veteran that 
if her pulmonary sarcoidosis/bronchial 
asthma disorder has increased in severity 
since the last VA pulmonary examination 
in 2002, she should identify those 
medical records which support her 
contention that the disorder has 
worsened.  If, after obtaining and 
reviewing any records so identified, the 
RO determines that the evidence suggests 
a worsening in the pulmonary 
sarcoidosis/bronchial asthma disorder 
since the last VA pulmonary examination, 
the RO should schedule a pulmonary 
examination by a physician with 
appropriate expertise to determine the 
nature, extent, and severity of her 
disorder.

4.  Thereafter, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with appropriate 
expertise to determine:

*	the nature, extent and severity of 
the appellant's service-connected 
cervical, thoracic, and lumbar 
spine osteoarthritis; and 
*	the nature, extent, and etiology of 
any arthritic changes affecting the 
wrists, hands, shoulders, knees, 
ankles and hips.  

All indicated studies, including range 
of motion studies in degrees, must be 
performed.  In accordance with the 
latest AMIE worksheets for arthritis of 
the spine the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any arthritis of the cervical, thoracic, 
and lumbar spine.  Tests of joint motion 
for the cervical and thoracolumbar spine 
against varying resistance must be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use must be 
described.  The physician must identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain must be identified.  The examiner 
must assess the extent of any pain.  The 
physician must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician must so state, and provide a 
complete rationale.

With regard to any demonstrated arthritic 
changes affecting the wrists, hands, 
shoulders, knees, ankles or hips, the 
examiner must provide a definitive 
opinion as to whether it is at least as 
likely as not that those changes are 
etiologically related to the veteran's 
period of service, or were caused or 
chronically worsened by the appellant's 
pulmonary sarcoidosis, including any 
medications used therefor.

The rationale for all opinions expressed 
must be explained.  The  claims files 
must be made available to and reviewed by 
the examiner.  

5.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issues on appeal.  In 
readjudicating the osteoarthritis of the 
veteran's spine, the RO should consider 
whether the components of spine disorder 
should be separately rated for the period 
from September 26, 2003.  If the benefits 
sought on appeal are not granted in full 
the RO must issue a supplemental 
statement of the case, and provide the 
appellant and her representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


